Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: upper intermediate roll chocks exit-side rolling direction force measurement apparatuses 46b and 46d, lower intermediate roll chocks exit-side rolling direction force measurement apparatuses 47b and 47d, drive side entrance- and exit-side upper increase bending apparatuses 61c and 61d, and drive side entrance- and exit-side lower increase bending apparatuses 62c and 62d.  
The drawings are further objected to because Figure 5 shows reference character designating the roll chock rolling direction control unit, but the specification defines reference character 63 as an increase bending control unit ([0069] line 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 8-10 are objected to because of the following informalities:  
Claims 8 and 9: in line 2 of each claim, the limitation “in the rolling mill that is a four-/six-high rolling mill” should be amended to “the rolling mill is a four-/six-high rolling mill” to improve clarity and avoid rejection under 35 U.S.C. 112(b).  
Claims 3 and 10: in line 4 of each claim, “a bending force” should be amended to “the bending force” as this limitation has already been recited in line 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a measurement apparatus which measures at least rolling direction forces,” “a pressing apparatus…pressing a workpiece in the rolling direction,” “a driving apparatus…moving a workpiece in the rolling direction,” and “a position control unit that fixes a rolling direction position…and…drives the driving apparatus” in Claim 1, and “a bending apparatus that imparts a bending force” in Claims 3 and 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the driving apparatus appears to have a corresponding structure of a hydraulic cylinder for performing the claimed function of moving a workpiece in the rolling direction ([0013] lines 1-2 and Claims 4 and 11-13).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3, and 10, the limitations “a measurement apparatus which measures at least rolling direction forces,” “a pressing apparatus…pressing a workpiece in the rolling direction,” “a position control unit that fixes a rolling direction position…and…drives the driving apparatus,” and “a bending apparatus that imparts a bending force” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. Examiner notes that each of the measurement apparatus, pressing apparatus, position control unit, and bending apparatus has only been described in the specification in terms of its respective function and placement relative to other components of the rolling mill (i.e. the work/backup rolls and the roll chocks), and no definitive structure has been provided for any of these limitation with which they may perform their respective claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 1, the scope of the limitation “the pressing apparatus pressing a workpiece in the rolling direction” in line 11 is unclear. In a rolling mill such as the one of the claimed invention, a sheet to be rolled, i.e. a workpiece, is fed in the rolling direction towards the rolls and then rolled therebetween; there generally is not any pressing of the workpiece occurring in the rolling direction. Examiner notes that the specification discloses the pressing apparatus (upper/lower work roll chock pressing apparatus 9-10) is used to press the work roll chocks in the rolling direction (see [0030] and [0031]), not the workpiece, so for examination purposes, that is how this limitation will be interpreted.
Further regarding Claim 1, the claim appears to recite two separate functions of the driving apparatus (“the driving apparatus moving a workpiece in the rolling direction” in lines 13-14 and “the driving apparatus to control positions in the rolling direction of the roll chocks of the rolls other than the reference roll” in lines 18-19). As with the pressing apparatus, Examiner notes that the specification only discloses the driving apparatus (upper/lower driving apparatus with work roll chock position detection function 11/12) being used to drive the work roll chocks in the rolling direction (see [0030] and [0031]), not the workpiece, so for examination purposes, that is how this limitation will be interpreted.
Regarding Claims 3 and 10, the scope of the limitation “the rolls” in line 2 of each claim is unclear because multiple types of rolls (e.g. work rolls and backup rolls) have been positively recited in Claim 1, from which both claims depend, so it is not clear if “the rolls” is meant to refer to all of the recited rolls, or only some.
Regarding Claim 7, the scope of the limitation “in order from a roll assembly on an opposite side to the reference roll, the roll chocks of the rolls are moved in the rolling direction of the workpiece to adjust the positions of the roll chocks so that the rolling direction force differences arising at the rolls that are adjacent fall within an allowable range” is unclear. Firstly, what is meant by “in order from a roll assembly on an opposite side to the reference roll”? Does this mean that the roll chocks of a roll assembly on an opposite side to the reference roll are adjusted in a specific order? If so, what is the order? Secondly, regarding “the rolling direction force differences arising at the rolls that are adjacent,” Examiner notes that Claim 5, from which Claim 7 indirectly depends, only recites one singular rolling direction force difference in line 13, not plural differences, and that said rolling direction force difference is a difference in rolling force between the work side and drive side of a given roll, not between different rolls that are adjacent to each other. Accordingly it is unclear how multiple rolling direction force differences can arise at adjacent rolls. Lastly, is “an allowable range” meant to be the same allowable range that is recited in line 15 of Claim 5, or a different allowable range?
Regarding Claims 8 and 9, the scope of the limitation “a plurality of rolls…are adopted as an upper roll assembly, and a plurality of rolls…are adopted as a lower roll assembly” in lines 3-6 (Claim 8) and 4-7 (Claim 9) is unclear. How do these two pluralities of rolls relate to the rolls already recited in Claim 5 (i.e. the work rolls and backup rolls)? Do the two pluralities include and/or further limit the rolls of Claim 5, or are these separate, additional rolls? Further, the scope of the limitation “a reference roll assembly” in line 13 (Claim 8) and line 18 (Claim 9) is unclear because it is not clear whether this is meant to include and/or further limit the reference roll first recited in line 7 of Claim 5, or if it is meant to be separate and additional thereto. Consequently, the limitations “the reference roll side” and “the opposite side to the reference roll” in lines 19-21 (Claim 8) and lines 26, 28, 33-35, and 38-39 (Claim 9) are unclear because it is not clear if they are meant to refer to the reference roll as recited in Claim 5, or the reference roll assembly as recited in Claims 8 and 9. Lastly, the scope of the limitation “an allowable range” in lines 22-23 of Claim 8 and lines 30 and 36-37 of Claim 9 is unclear because it is not clear whether it is meant to be the same allowable range that is recited in line 15 of Claim 5, or a different one.
Claims 2, 4, and 11-13 are rejected by virtue of their direct or indirect dependence upon Claim 1.
Examiner note: no art has been applied to Claims 7-9; however, the claims as currently set forth is not deemed allowable and Applicant is required to clarify in compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al., hereinafter Kasai (US 2013/0000371).
Regarding Claim 1, Kasai discloses (Figures 1-2 and 7) a rolling mill (rolling mill 30) of four-high or more that includes a plurality of rolls including at least a pair of work rolls (upper/lower work rolls 1a/1b) and a pair of backup rolls (upper/bottom backup rolls 2a/2b) supporting the work rolls, wherein any one roll (upper backup roll 2a) among respective rolls arranged in a vertical direction is adopted as a reference roll ([0078] lines 6-8; only the work roll 1a having chocks 3a is moved, meaning backup roll 2a is stationary, i.e. a reference roll), the rolling mill comprising: a measurement apparatus (upper/lower work roll chock exit/entrance side load detecting devices 5a/5b/6a/6b) which measures at least rolling direction forces in a rolling direction which act on roll chocks (upper/lower work roll chocks 3a/3b) on a work side and roll chocks on a drive side of each of the rolls other than the backup rolls ([0060] lines 1-6, [0063] lines 1-6); a pressing apparatus (entrance side work roll chock pushing device) which, with respect to at least roll chocks of the rolls other than the reference roll, is provided on either one of an entrance side and an exit side in the rolling direction, the pressing apparatus pressing a workpiece in the rolling direction ([0078] lines 3-8); a driving apparatus (exit side work roll chock position control device 17) which, with respect to at least roll chocks of the rolls other than the reference roll, is provided so as to face the pressing apparatus in the rolling direction (clearly seen in Figure 7), the driving apparatus moving a workpiece in the rolling direction ([0081] lines 4-10); and a position control unit (left-right asymmetric control of roll gap device 15) that fixes a rolling direction position of roll chocks of the reference roll as a reference position ([0062] lines 2-3; the kiss roll state is interpreted as a reference position), and based on a rolling direction force difference that is a difference between a rolling direction force on the work side and a rolling direction force on the drive side, drives the driving apparatus to control positions in the rolling direction of the roll chocks of the rolls other than the reference roll so that the rolling direction force difference of each of the rolls becomes a value within an allowable range ([0069] lines 1-10 and 13-15; the position of the work roll chocks, i.e. roll chocks of rolls other than the reference roll, is adjusted based on the rolling direction force difference between the drive and work sides of the work rolls such that the rolling direction force difference becomes less than ±5% of the average rolling direction force, i.e. a value within an allowable range).
Regarding Claim 2, Kasai discloses (Figure 1) a roll (backup roll 2a) located at a lowermost part or an uppermost part in the vertical direction among the plurality of rolls is adopted as the reference roll ([0078] lines 6-8; only the work roll 1a having chocks 3a is moved, meaning backup roll 2a, which is at an uppermost part in the vertical direction, is stationary, i.e. a reference roll).
Regarding Claims 4 and 11, Kasai discloses (Figure 7) the driving apparatus (exit side work roll chock position control device 17) is a hydraulic cylinder ([0081] lines 9-10) comprising a roll chock position detection apparatus (exit side work roll chock position detecting device 18).
Regarding Claim 5, Kasai discloses (Figures 1-2 and 7) a method for setting a rolling mill (rolling mill 30), the rolling mill being a rolling mill of four-high or more that includes a plurality of rolls including at least a pair of work rolls (upper/lower work rolls 1a/1b) and a pair of backup rolls (upper/bottom backup rolls 2a/2b) supporting the work rolls, the method for setting a rolling mill being executed before reduction position zero point adjustment or before starting rolling ([0062] lines 2-3; the method is executed before rolling), wherein any one roll (upper backup roll 2a) among respective rolls arranged in a vertical direction is adopted as a reference roll ([0078] lines 6-8; only the work roll 1a having chocks 3a is moved, meaning backup roll 2a is stationary, i.e. a reference roll), the method comprising: measuring at least rolling direction forces in a rolling direction that act on roll chocks (upper/lower work roll chocks 3a/3b) on a work side and roll chocks on a drive side of the rolls other than the backup rolls ([0060] lines 1-10), and fixing a rolling direction position of roll chocks of the reference roll as a reference position, and moving roll chocks of the rolls other than the reference roll in a rolling direction of a workpiece to adjust positions of the roll chocks so that a rolling direction force difference that is a difference between a rolling direction force measured on the work side and a rolling direction force measured on the drive side falls within an allowable range ([0069] lines 1-10 and 13-15: the position of the work roll chocks, i.e. roll chocks of rolls other than the reference roll, is adjusted based on the rolling direction force difference between the drive and work sides of the work rolls such that the rolling direction force difference becomes less than ±5% of the average rolling direction force, i.e. a value within an allowable range; [0078] lines 3-8: the position of the roll chocks is adjusted in the rolling direction).
Regarding Claim 6, Kasai discloses (Figure 1) a roll (backup roll 2a) located at a lowermost part or an uppermost part in the vertical direction among the plurality of rolls is adopted as the reference roll ([0078] lines 6-8; only the work roll 1a having chocks 3a is moved, meaning backup roll 2a, which is at an uppermost part in the vertical direction, is stationary, i.e. a reference roll).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to Claims 1 and 2 above, and further in view of Shida et al., hereinafter Shida (US 3,938,360).
Regarding Claims 3 and 10, Kasai discloses (Figure 2) the position control unit (left-right asymmetric control of roll gap device 15) sets a roll gap between the work rolls in an open state ([0072] lines 1-3), but does not disclose a bending apparatus that imparts a bending force on the rolls. Shida teaches (Figure 2) a rolling mill of four-high or more including at least a pair of work rolls (work rolls 2) and a pair of backup rolls (backup rolls 3), a position control unit (roll positioning means 4 and calculator of roll position variation 8), and a bending apparatus (roll bender 17) that imparts a bending force (roll bending force F) to the rolls; wherein the position control unit imparts a bending force by means of the bending apparatus to the roll chocks of the work rolls (column 4 lines 3-9; roll crown variation detector 7, which comprises calculator of roll position variation 8, outputs a signal to calculator of optimum roll bending force 15, which in turn outputs a signal to roll bender control means 16 to control roll bender 17). The purpose of including this bending apparatus is to improve the quality of the rolled product by reducing the risk of an undesired shape/profile (column 4 lines 27-31). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill disclosed by Kasai such that it also includes a bending apparatus that imparts a bending force to the rolls, wherein the position control device also functions to impart a bending force by means of the bending apparatus to the roll chocks of the work rolls, as taught by Shida, in order to reduce the risk of an undesired shape of the rolled product and thereby improve the quality of the finished product.
Regarding Claims 12 and 13, Kasai discloses (Figure 7) the driving apparatus (exit side work roll chock position control device 17) is a hydraulic cylinder ([0081] lines 9-10) comprising a roll chock position detection apparatus (exit side work roll chock position detecting device 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norikura (US 2017/0008055) discloses a method for controlling a six-high rolling mill comprising position adjusting means for the rolling direction position of the intermediate rolls, rolling direction force measuring means, and controlling means for controlling the position adjusting means based on the measured rolling direction forces.
Ogawa et al. (US 7,310,982) discloses a method for controlling a rolling mill comprising measuring rolling direction forces on the drive side and work side of the roll chocks, calculating the difference therebetween, and adjusting the positions of the rolls based on said difference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725